Citation Nr: 1414859	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from May 1953 to April 1955, and unverified additional service in the U.S. Air Force from 1956 to 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran died in March 2011 and his widow has been substituted as the appellant.  38 U.S.C.A. § 5121A (2013).  Her appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran had hazardous noise exposure during active service.

2.  The Veteran's service treatment records are unavailable through no fault of his own, but he presented competent evidence of being tested and diagnosed with hearing loss in 1953, shortly after entry into service.

3.  Testing in June 2009 and February 2010 confirmed a bilateral hearing loss disability.  

4.  The Veteran prior to his demise and his wife (the appellant) since before service, presented competent evidence of him having continuous observable symptoms since service.

5.  There is no evidence to contradict the competent reports of a diagnosis in service or continuity of symptomatology thereafter, and the VA examiner was unable to say without speculation whether the Veteran's hearing loss was due to service.  

6.  The evidence is in relative equipoise; resolving doubt in the Veteran's favor, his bilateral hearing loss disability was incurred as a result of in-service noise exposure.

CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


